Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-11, 13-16, and 18-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17/737704 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
2.	The rejected claims satisfy the categorical requirements of Step 1. Regarding Step 2A, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract ideas of mental process and a method of organizing human activity.
5.	Let us begin by considering the requirements of each independent claim, and taking Claim 1 as exemplary.
The claim language recites a competition to be played amongst different users wherein sensory equipment is used to track the user’s progress. However, this is a method of organizing human activity as the invention is creating a contest between two individuals, wherein players ask for form a competition and accept competition requests. Secondly, the method of keeping track of player’s progress by the computer system can be done by users as it is a mental process to keep track of player progress using recorded game information. This can be completed using pencil and paper. Thus, the claims represent an abstract idea.
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, no such practical application exists. There is no improvement made to computer technology since the claims focus on facilitating a competition and not actual improvements to a technical environment. Additionally, there is no practical application as there is no particular machine that is used to implement the claim language, but instead and as will be discussed below only a generic computer and sensors are used to perform the invention. Also, there is no transformation of the machine used in the application into a different state or thing. Lastly, the claims do not attempt to apply the abstract idea in a meaningful way beyond simply using the claimed machine. 
7.	Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. Here, only a generic computer and sensors are used for performing the contest. However, sensory equipment is well-known, common, and routine for recording user biometric data. The claims also state the use of a user interface however such is generic as software routinely includes user interfaces for presenting content on a display. Thus, the claims lack teaching significantly more than generic computer components. The claim is directed to an abstract idea that lacks significantly more and thus is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, and 9-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vincent (U.S. PGPUB 2009/0048070) in view of Schwartz (U.S. PGPUB 2007/0219059).

Re claims 1, 12, 14, 15, 17: Vincent discloses a system comprising:
an athletic performance module configured to receive athletic activity data from a wirelessly-connected sensor worn on a first user, wherein the first user is performing athletic activities at a first location (see paragraph [0113; 0117; 0131]); and
a challenge module configured to:
receive information specifying a challenge, wherein the challenge includes a competition between the first user, and a second user performing athletic activities at a second location, different to, and remote from, the first location (see paragraph [0314]);
determine, from the received athletic activity data, a first amount of athletic activity performed by the first user (see paragraph [0314]); and
Although Vincent discloses an interface that communicates to the first user at
the first location and the second user at the second location, an interface indicating whether the
challenge has been won (see paragraphs [0314]), Vincent fails to teach that the communication is continuous and in real time, however Schwartz which also teaches an electronic device for facilitating sensory driven athletic competition, teaches displaying in real time to users results of the challenge and if it has been won (see paragraph [0118, 0119]). It would have been obvious to one of ordinary skill in the art at the filing of the invention, to modify the challenge interface of Vincent with real time standings and race positions for the purpose of motivating users to increase performance during the race.

Re claims 2, 13, 18: Vincent discloses with respect to the system of claim 1, wherein the challenge module is further configured to determine whether the challenge has been won based on a comparison of the first amount of athletic activity performed by the first user and a second amount of athletic activity performed by the second user (see paragraph [0314]: users can view the results of a challenge, i.e. who won the challenge).

Re claims 3 and 16: Vincent discloses with respect to the system of claim 1, wherein the challenge is received from the second user (see paragraph [0314]: it is inherent that a second user receive the challenge in order to join the challenge).

Re claim 4: Vincent discloses with respect to the system of claim 3, wherein the first user is prompted, by the challenge module, to accept the challenge  (see paragraph [0314]).

Re claim 5: Vincent discloses with respect to the system of claim 1, wherein the challenge comprises travelling a predetermined distance in a shortest amount of time (see paragraph [0314]: a virtual race is traveling a predetermined distance in the shortest amount of time).

Re claim 6: Vincent discloses with respect to the system of claim 1, wherein the challenge comprises travelling as far as possible within a predetermined time. However, Schwartz discloses such (see paragraph [0107]: “The competition can be strictly based on activity level, for example which group pedals a longer cumulative virtual distance in a period of time”).

Re claim 9: Vincent discloses with respect to the system of claim 1, wherein the challenge is specified in terms of a unit in which the athletic activity is measured (see paragraph [0314]: distance).

Re claims 10, 11, 19, 20: Vincent discloses with respect to the system of claim 1, wherein the challenge includes a competition between a first athletic training facility and a second athletic training facility. However, Schwartz discloses using worn sensors and networking devices to facilitate remote competition between facilities wherein each facility corresponds to another gym, i.e. an athletic training facility provider (see paragraph [0107]).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715